Title: From Benjamin Franklin to Richard Jackson, 12 July 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. July 12. 1764
By Capt. Hammet, who lately sail’d from hence, the Committee wrote to you, and sent you the Petition to the King. By this Conveyance they send you some other Papers. The Proprietary Party are endeavouring to stir up the Presbyterians to join in a Petition against a Change of Government: what that [Endea] vour will produce I cannot say.
I hope soon to receive your Sentiments on this Affair, which will probably enable me to determine, whether I shall stay here, or retire to some other Colony, or England, to spend the Remainder of my Days.
Col. Bouquet sets out in a short time with the 1000 Men, rais’d, cloath’d and paid by this Province, against the Indians on the Ohio. Our Heats have lately been so excessive, that many have died, chiefly after drinking cold Water while warm with Exercise. How much more happy is your temperate Climate? I am, dear Sir, Your most obedient humble Servant
B Franklin
P.S. Inclos’d is a Duplicate of the Petition.
For large Pacquets I suppose you pay Postage, which should be charg’d to the Province.
R. Jackson Esqr
 
Addressed: To / Richard Jackson, Esquire / Member of Parliament for Weymouth, / Inner Temple / London / via New York / per Packet
Endorsed: 12 July 64 Bn Franklin Esqr
